Citation Nr: 1546546	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-27 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1975 and from January 1991 to March 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In September 2014, the Board remanded the Veteran's claim for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's July 2009 substantive appeal, he requested a hearing before a Veterans Law Judge of the Board via video conference at his local RO.  In May 2014, a VA hearing notification letter was sent to the Veteran, notifying of the date and time of his hearing in June 2014.  Unfortunately, this letter was not sent the Veteran's current address of record.  See, e.g., an August 2011 Report of General Information, noting an updated address.  Consequently, he failed to report for his June 2014 hearing.  As the Veteran did not receive proper notice of his hearing and as he has not withdrawn his hearing request, he should be scheduled for a new hearing, and a notice letter should be mailed to correct address of record.
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge of the Board via video conference at his local RO.  Provide the Veteran (and his representative) reasonable advance notice of the date, time, and location of the hearing, using his current address of record, as listed on his August 2011 Report of General Information

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




